Citation Nr: 1449186	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  07-11 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran subsequently moved and the RO in Wichita, Kansas assumed jurisdiction.  

In November 2009, the Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed at the Board.  A copy of the transcript has been associated with the claims file.  The law requires that a VLJ who conducts a hearing on appeal must participate in any decision made on appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  In May 2014, the Veteran was notified of this and asked whether he wanted another hearing before a different VLJ.  In July 2014, the Veteran responded that he did not wish to appear at a hearing; therefore, the Board will proceed based on the evidence of record.  

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In light of the fact that the Veteran declined the opportunity to submit testimony at a new hearing, and neither he nor his representative identified any prejudice in the conduct of the prior Board hearing, the Board finds no purpose in determining whether the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) in this instance.

In a January 2012 decision, the Board denied service connection for tinnitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the Court granted a Joint Motion from the parties (the Veteran and VA) to vacate the January 2012 decision and remand to the Board for additional action.  The Board completed the additional action and in August 2013, the Board again denied service connection for tinnitus.  The Veteran appealed that decision to the Court again and in January 2014, the Court granted a Motion for Remand from the Veteran (VA's failure to respond to motion treated as consent to motion) to vacate the August 2013 decision and remand to the Board for additional action.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2014 Motion for Remand, the Court found that the Board's statement of reasons and bases was inadequate to facilitate review.  It specified that the Board must determine whether the presumption of soundness applied, and if so, whether the record contained clear and unmistakable evidence that the claimed tinnitus existed prior to service and was not aggravated by service.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b) and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Moreover, the defect, infirmity, or disorder must be detected and noted at entrance examination by a person who is qualified through education, training, or experience to offer medical diagnosis, statement or opinions. Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).
Having carefully reviewed the record, the Board finds that the presumption of soundness applies.  In that regard, the Board acknowledges that the Veteran endorsed ringing in the ears on his August 1966 report of medical history.  However, clinical examination revealed normal hearing, and tinnitus was not included in the summary of diagnoses and defects.  The Veteran was noted to be qualified for induction.  Because the claimed tinnitus was recorded by way of history only, and the clinical examination was normal, the Board concludes that tinnitus was not "noted" at the time of entrance examination, and that the presumption of soundness applies.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

The Veteran was previously afforded a VA examination in January 2011 (and subsequent addendums were provided in November 2012 and January 2013) where the examiner opined that the Veteran's tinnitus was not due to service and less likely as not aggravated by service.  She reasoned that the Veteran had preexisting tinnitus and noted that due the Veteran's military occupational specialty as a stenographer, which she considered a position in a quiet environment, there was no aggravation.  The Board finds that a new examination is warranted because the VA examiner used the wrong legal standard in providing her opinion.  

On remand, the Veteran should be afforded a VA examination to determine whether he clearly and unmistakably suffered from tinnitus prior to service, and if so, whether such tinnitus clearly and unmistakably was not aggravated by service.  The examiner should base his/her determination on a thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular disease or residuals thereof.

Also, at a November 2009 Videoconference Board hearing, the Veteran testified that several months after he was discharged, he sought medical attention from a private doctor for his tinnitus.  There are no private medical records for treatment of tinnitus associated with the claims folder.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete another VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any medical records that are relevant to his claim, including those pertaining to post-service treatment for tinnitus.  See November 2009 Videoconference Board Hearing Transcript, p. 15.  Request that the Veteran provide any necessary authorization forms.  

If, after making reasonable efforts to obtain any outstanding non-Federal records the AOJ is unable to secure same or if after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an appropriate VA examination (other than the examiner who provided the January 2011 examination and subsequent addendums).  The claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide medical opinions that address the following

(a)  Opine as to whether it is clear and unmistakable (obvious, manifest, and undebatable) that tinnitus pre-existed active service.  Please provide a complete explanation for the opinion.

(b)  If so, the examiner must state whether it is clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing tinnitus disability WAS NOT aggravated (i.e., permanently worsened) during service; or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c)  If it did not preexist service, the examiner must opine as to whether any current tinnitus disability at least as likely as not (a probability of 50 percent or greater) began in or is related to service, to include as a result of exposure to rocket explosions and gunfire.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the August 1966 and September 1967 reports of ringing in the ears in the service treatment records, and the Veteran's statement that he was exposed to artillery and gunfire while in service.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.  

3.  Upon completion of the action above, review the examination report to ensure that it addressees the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


